PER CURIAM.
Petitioner, Francisco Dominguez, pursuant to Florida Rule of Appellate Procedure 9.140(g), having taken this appeal from the summary denial of his motion for post-conviction relief under Florida Rule of Criminal Procedure 3.850, and this Court having considered the record presented and the briefs on appeal, we determine (1) that it conclusively appears that petitioner is entitled to no relief; (2) that the issue raised on the petitioner’s Rule 3.850 motion was decided adversely to him on direct appeal, Dominguez v. State, 374 So.2d 1016 (Fla. 3d DCA 1979), and may not be reconsidered. Thomas v. State, 383 So.2d 261 (Fla. 3d DCA 1980).
Affirmed.